Citation Nr: 1411482	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation rating for posttraumatic stress disorder (PTSD), rated at 30 percent from July 7, 2008 to October 24, 2010, and 50 percent from October 25, 2010 to the present.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1980 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York, which awarded service connection for PTSD and gave an initial evaluation of 30 percent.  Subsequently, in a June 2011 rating decision, the RO increased the assigned initial evaluation to 50 percent effective from October 25, 2010.  As the Veteran has not been awarded the maximum evaluation possible (in this case 100 percent), the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 hearing conducted at the RO.  A transcript of the hearing is of record.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by symptoms of decreased work efficiency, anxiety, flashbacks, nightmares, and disturbances of motivation and mood for the period of July 7, 2008 to October 24, 2010.  

2.  Since October 25, 2010, the Veteran's PTSD is manifested by symptoms of near continuous panic attacks, hallucinations, impairment of long and short-term memory, chronic sleep impairment, depression affecting the ability to function independently, irritability with outbursts of anger, increasing social isolation, and difficulty adapting to stressful situations.  

3.  There is no evidence of total occupational and social impairment due to the Veteran's PTSD symptoms, as he has not shown grossly inappropriate behavior; persistent delusions or hallucinations; or disorientation to time and place; he does not experience suicidal or homicidal ideations; and he maintains good impulse control, as well as some social relationships.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial evaluation higher than 30 percent for PTSD between July 7, 2008 and October 24, 2010, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

2. The criteria for entitlement to an evaluation of 70 percent, but not greater, for PTSD have been met since October 25, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the appellant.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet App. 119 (1999).  The Board is required to not only evaluate the medical evidence of record but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Fenderson, at 126-128; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD was evaluated as 30 percent disabling for the period of July 7, 2008 to October 24, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under this diagnostic code, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Since October 25, 2010, the Veteran's PTSD has been evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2012).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does meet the criteria for an initial evaluation of 30 percent, but not greater , for PTSD from July 7, 2008 to October 24, 2010.  See Fenderson, 12 Vet. App. 119.  

A 30 percent evaluation is warranted for the period of July 7, 2008 to October 24, 2010 because the evidence of record demonstrated that the Veteran's disability picture more closely approximated a 30 percent evaluation, but not more.  The Veteran was evaluated by a VA examiner in November 2008.  At the examination the Veteran appeared dressed appropriately and neatly groomed with good hygiene.  He was cooperative, dysphonic, and reserved throughout the interview.  His speech was spontaneous, logical and relevant.  The Veteran's memory was intact.  He subjectively complained of mild memory loss including remembering names and numbers, but the examiner noted no objective memory loss during the examination.  The Veteran stated that he had no delusions but had become more suspicious since September 11, 2001.  However, the Veteran did complain of olfactory hallucinations of burning bodies.  

The Veteran subjectively complained of becoming more irritable, including yelling at customers at work.  He admitted depression but denied any anxiety or panic attacks.  He claimed that he had emotional imbalance, to include crying without provocation.  He admitted to being obsessed over the Iraq war and developed ritualistic behaviors regarding getting up and looking at the news, even though it would upset him.  The Veteran also stated that he had chronic sleep impairment for a period of nine months prior to the examination.  He averaged two to three hours of sleep and had nightmares two to three times per week.  

The examiner objectively found that the Veteran had daily intrusive distressing recollections of his stressors.  He had flashbacks of his stressors and became obsessive with the war in Iraq.  He had significant reduced interest in outside activities, especially family events.  The Veteran had a detachment and estrangement from others and frequently withdrew from any social situation.  He was irritable and hypervigilant.  It was necessary for him to sit in the corner, when out in public, away from crowds.  Lastly, the examiner observed that the Veteran had an exaggerated startle response.  The Veteran's GAF score was a 56 at this examination.   

The symptoms reflected by the November 2008 examination all indicate that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal) due to his PTSD diagnosis warranting a 30 percent evaluation.  

The Board observes that a higher rating is not warranted because the competent evidence of record at the time did not demonstrate that the Veteran's symptomatology more nearly approximates a 50 percent evaluation or higher during the period of July 7, 2008 to October 24, 2010.  In this regard, the Veteran's treatment records do not contain evidence that supports a finding that he suffered from flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

With regard to the Veteran's ability to establish and maintain personal relationships, the Board notes that the Veteran and his wife had been married for 33 years during this period.  He has five siblings with whom he maintains good relationships and he had neighbors and friends with whom he spent time.  The Veteran has two daughters with whom he spent time with and they were both doing well.  Therefore, the Veteran's impairment in this area does not more closely approximate the criteria for a 50 percent rating.  

The Board acknowledges that the evidence of record demonstrates that the Veteran has some difficulty in maintaining effective work relationships.  The Veteran stated at his examination that he had started to have problems interacting with rude customers at work, whereas, in the past he was more patient with unreasonable customers.  Despite this, the Veteran still went to work, although it was a struggle.  This leads the Board to conclude that the Veteran's overall disability picture continues to more closely approximate that contemplated by a 30 percent evaluation.  

The Veteran's GAF scores were reported as 56 at his November 2008 VA examination.  Scores of 51-60 represent "moderate" symptoms.  See DSM-IV.  Therefore, the Board observes that such GAF scores, when viewed in light of the Veteran's overall mental health picture, warrant an evaluation of 30 percent and this evaluation is consistent with the symptomatology contemplated by such Rating Schedule.  

Under such circumstances, the Board concludes that the Veteran's PTSD disability picture more closely approximated the criteria for a 30 percent rating, but not a 50 percent, a 70 percent rating or a 100 percent rating.  38 C.F.R. § 4.7.  As such, the claim for an increase for the Veteran's service-connected PTSD for the period of July 7, 2008 to October 24, 2010 is denied.  38 C.F.R. § 4.7, Diagnostic Code 9411; see generally Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In April 2009, the Veteran filed a timely NOD regarding his PTSD evaluation, claiming that he disagreed with the rating decision.  He requested a post-decision review process as a part of his appeal.  As a result, the RO increased the Veteran's rating to 50 percent effective October 25, 2010.  Since the Veteran did not receive the highest possible rating his appeal is now before Board.  

The Veteran's PTSD is currently evaluated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In looking at the evidence beginning with the 2010 VA examination - and continuing through with the 2013 VA treatment records - it is clear that the Veteran's PTSD worsened.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does meet the criteria for an evaluation of 70 percent, but not greater, for PTSD effective October 25, 2010.  See Fenderson, 12 Vet. App. 119.  

A 70 percent evaluation is warranted because the competent evidence of record demonstrates that the Veteran's current disability picture more closely approximates a 70 percent evaluation, but not more.  The Veteran underwent a VA examination in October 2010.  At this time, the Veteran had ceased PTSD therapy that he began at the VA in 2009.  

The Veteran presented at the exam neatly groomed, clear and coherent.  However, his mood was anxious, dysphonic, withdrawn, lonely and sad.  He told the examiner that he had good concentration for things that he likes, but often leaves tasks uncompleted.  The Veteran complained that his sleep impairment had grown worse and that he was only sleeping for one to two hours per night.  While he is sleeping, he has nightmares of darkness and pulling damaged bodies out of a grave.  

The Veteran also reported that his panic attacks had grown in severity to due to increased anxiety.  He told the examiner that he often stays to himself and does not interact with people as much as he did in the past.  He sometimes chats with neighbors, emails friends or goes by the American Legion about twice a year.  He recently stopped working and stays home all the time.  He denied any suicidal or homicidal ideations, but that his drinking of alcohol was becoming unmanageable.  However, the increased consumption of alcohol had not any consequences to date because he drinks alone and does not cause any trouble.  

The examiner objectively noted that the Veteran hallucinates, but that they are not persistent.  The Veteran did not exhibit any inappropriate behavior but did have panic attacks that affected his behavior.  The Veteran reported to the examiner that he becomes sweaty, anxious, and panicky when he sees war news or is otherwise reminded of his war experiences.  However, after a recent surgery he had panic symptoms almost continuously for 10 days, during which time he was confined and could not walk around.  The Veteran stated that he felt trapped, claustrophobic and buried alive.  He had to remove the cast from his leg early because he felt as though he could not breathe.  

The examiner noted that the Veteran had good impulse control with no episodes of violence and is able to maintain minimum personal hygiene, but that there were problems with his activities of daily living.  The Veteran lacks patience for sitting in the car for long trips and has lost interest in his past recreational activities.  After his surgery, he could no longer take a shower because he felt too enclosed and his wife has to bathe him.  

Overall, the examiner found that the Veteran has a persistent re-experiencing of his stressors by having recurrent and intrusive distressing recollections of the event to include;  images, thoughts or perceptions, recurrent distressing dreams of the stressor, intense psychological distress at exposure to internal or external cures that symbolize or resemble an aspect of the stressor.  There was also evidence of physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the stressor.  He also had persistent avoidance of stimuli associated with the trauma and numbing by avoiding thoughts, feelings, or conversations associated with the stressor.  He took effort to avoid activities, places or people that arouse recollections of the stressor.  The Veteran had markedly diminished interest or participation in significant activities and felt a detachment or estrangement from others.  Even though there was no evidence of violence, the Veteran did have persistent symptoms of increased arousal to include irritability, outbursts of anger and hypervigelence.  The Veteran's PTSD symptoms can be seen daily.  

At the time of this examination in October 2010, the Veteran had stopped working at his place of employment.  He was employed at a gas station owned by his brother for over 25 years.  He had been feeling less motivated to work.  His patience had decreased and he was more irritable and angry.  He was arguing over trivial things with customers and he was worried that his difficulty in working with people would lead him to lose the business if he did not close it down on his own.  At the time of the examination, he had applied to do some volunteer work at the VA.  

At the time of this examination, the Veteran's GAF score was 51.  The examiner noted that there was a marked change in the Veteran's performance in employment, family role functioning, social and interpersonal relationships and recreational and leisure pursuits.  In addition to being short tempered and irritable at work he reported that he was short tempered at home as well with his wife.  He would go into "funks" and has pulled away from social relationships.  

The Veteran told the examiner that he discontinued his therapy because he did not feel that therapy could change his feelings or reduce his symptoms, even though he really liked his therapist.  The examiner found that there were no symptoms of total occupational and social impairment due to his PTSD.  However, the examiner did find that the Veteran's PTSD symptoms created deficiencies in areas of judgment, thinking, family relations, work and mood.  The Veteran precipitously closed his business following panic symptoms after a recent surgery, his hallucinations increased in frequency, he is easily angered and withdrawn, as well as being difficult to get along with.  

The Veteran began seeing a VA psychologist again and a treatment note from April 2012 states that his medication has been increased to combat his insomnia and anxiety.  Further, the psychologist noted that he left his job in 2010 because he could no longer take the abuse and feared he would just lose control.  The Veteran chose to walk away from everyone rather than risk losing control.  There were occasions at work where the police were called because of altercations that the Veteran was involved in with customers.  On a couple of occasions, he threw things, but never hit anyone.  

The Veteran's psychologist also submitted a statement in support of the Veteran's claim dated October 2012.  In this letter, the psychologist states that the Veteran's lack of sleep is problematic.  He is now reluctant to leave the house and has become agoraphobic.  The Veteran has lost contact with his friends; his relationship with his family has suffered due to the worsening of his symptoms.  He cannot work out of fear of losing control and harming someone.  His thinking and judgment is impaired by paranoia.  The Veteran is constantly anxious and depressed, and this has affected his ability to function independently, appropriately and effectively.  The psychiatrist states that the Veteran has "basically been hiding in his house since 2010."  The Veteran's condition appears to be chronic based on the duration and intensity of his symptoms.  

The Veteran was assigned a new VA psychologist in 2013.  A VA treatment note from July 2013 supports the ongoing diagnosis provided in October 2012.  The Veteran's PTSD symptoms include, but are not limited to, intrusive thoughts on daily basis, nightmares every night, flashbacks, psychological and emotional reactivity to trauma cues, cognitive and behavioral avoidance of trauma cues, feelings of detachment and numbing, irritability, disrupted sleep, hypervigilence, and exaggerated startle response.  

The symptoms reflected by the October 2010 VA Examination, statements made at his hearing, and statements made by the Veteran's psychologists in support of his claim all indicate that the Veteran suffers from occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to his PTSD diagnosis warranting a 70 percent evaluation.  

The Board acknowledges that the Veteran does not meet all the criteria of a 70 percent evaluation.  For instance, the Veteran does not show symptoms such as suicidal ideation or illogical speech.  However, there is evidence that he has some near continuous panic attacks, depression affecting his ability to function, difficulty adapting to stressful situations, and difficulty maintaining effective relationships.  Under such circumstances and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD disability picture more closely approximates the criteria for a 70 percent rating from October 25, 2010 to the present. 

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more nearly approximates a 100 percent evaluation.  In this regard, the Veteran's treatment records do not contain evidence that supports a finding that he suffers from gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  He also does not have suicidal or homicidal ideations, and he remains able to maintain some of his social relationships.  Although the evidence certainly suggests that his PTSD symptoms have markedly affected his employment, a 100 percent schedular rating requires not only total occupational impairment but total social impairment, as well. 



Additional Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993).  

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely near continuous panic attacks, severe depression, chronic sleep impairment; and impaired impulse control are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § § 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, with respect to the increased initial evaluation claim on appeal, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, because the purpose that notice intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any event, VA's duty to notify has been satisfied through an August 2008 notice letter sent to the Veteran that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review by sending out additional VCAA notice letters.  

Additionally, the Veteran testified at a hearing before the Board in November 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                     § 3.103(c)(2).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

Since the hearing conducted in 2011, the Veteran's representative has submitted VA medical records for psychiatric treatment in 2012-13, as well as a letter from the Veteran's VA treating psychiatrist.  Since the representative has waived RO consideration of this evidence, the Board can proceed.

The Veteran was afforded two VA psychiatric examinations in November 2008 and October 2010.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examinations adequate for the purposes of the present claim, as they involved a review of the Veteran's pertinent medical history as well as a psychological examination and they provide a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Certainly, the Board could remand the case for a new examination, considering the last one is more than three years old.  However, the recent VA treatment records provide a basis to grant an increase, and it would not serve the Veteran to delay his case any further.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation higher than 30 percent for PTSD for the period of July 7, 2008 to October 24, 2010 is denied.  

Entitlement to a rating of 70 percent, but no higher, for PTSD since October 25, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In Virtual VA, there is a letter indicating that the RO administratively denied TDIU in February 2014.  Regardless, this is part of the issue on appeal to the Board, and that denial does not negate this fact.  An informal claim for TDIU has been pending for quite some time.

There is a considerable amount of evidence in the Veteran's case that he had to leave and close his business of 25 years due to the increase in his PTSD symptoms.  See generally, November 2011 Hearing Transcript.  There is evidence submitted by his psychologist that he is unemployable due to his PTSD symptoms, specifically his severe agoraphobia.  See VA October 2012 Treatment Note.  On remand, the Veteran should be provided with notice of how to substantiate a claim for TDIU.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU. Although he has not previously completed VA Form 21-8940, give him another opportunity to do so.

2. Obtain the Veteran's VA outpatient records for treatment from 2010 to the present from the Upstate New York HealthCare System.

3. Provide the Veteran VA examinations that consider all of his service-connected disabilities.

4. After completing the above, adjudicate the Veteran's claim of entitlement to TDIU benefits.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


